Title: John Adams to John Quincy Adams, 5 April 1794
From: Adams, John
To: Adams, John Quincy


          
            My dear son
            Philadelphia April 5. 1794
          
          The Old Debtors to British subjects, united with the over Zealous Friends of France and the Democratical societies of our principal Cities, are urging a sequestration of Things in Action: and as I know you are not inattentive to any question of public Law, I have inclosed you some minutes of Authorities and I wish you to look into all others relative to this subject. I have not Grotius here, who with his Commentators Barbeyrac and Rutherford are Said to hold Actions and Debita among the Property liable to Confiscation in time of War.
          I know not whether Rutherfords Institutes are in Boston or not: but he is Said to have discussed this question very well. He is a Commentator on Grotius.
          The Examples adduced by Bynkershoek are all I think more than an hundred Years old: and Vattel represents the rigourous old Law of Nations to be now changed by general Consent in favour of Commerce.
          At least it cannot be considered as any Thing less than direct Hostility, and yet the motion is made and supported by Persons who unanimously declare themselves against War.
          The very discussion of such a question I fear will disgrace Us, and diminish the Confidence of all Men in our Honour and public Faith.
          This Country has been upon a Precipice. A few of Us have been Steady to Peace and Neutrality and We shill hope to avoid a fall. But there is so much more Prejudice than sense, Passion than Reason, and Cunning than Integrity, in Numbers that We shall be long in great danger. If the sound Part of the Community does not exert itself to support Us, they will have severe Cause of Regret, when it may be too late.
          I am unhappy to be from home, this fine Spring but the ship is too leaky and the Weather too stormy, to allow of my Absence, how little soever I can do for the good of the Voyage.
          I am my dear son your affectionate / Father
          
            J. A.
          
        